Citation Nr: 0202084	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  99-19 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to restoration of her 
Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from November 1942 until his 
death in February 1943.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations of the VA Manila Regional Office (RO).  
In December 2000, the Board remanded the matter to the RO for 
initial consideration of evidence submitted by the appellant.  
See 38 C.F.R. § 20.1304(c).  In May 2001, the Board again 
remanded the matter for due process considerations.  


FINDINGS OF FACT

1.  In 1971, the appellant applied for restoration of her VA 
benefits as the surviving spouse of the veteran, claiming 
that she was not married or living with another man.  

2.  Following an investigation, the RO determined that her 
statements in this regard were false, in light of clear 
evidence that she had been in a marital relationship with 
another man since 1945.  

3.  In May 1973, the Director of VA's Compensation and 
Pension Service determined that the appellant had forfeited 
all rights, claims, and benefits under laws administered by 
VA in light of her false statements in support of her 
application for restoration of VA benefits.

4.  Following the May 1973 forfeiture decision, the veteran's 
claims folder was lost.  

5.  In January 1987, the appellant again sought restoration 
of her VA benefits, fraudulently denying that she had 
previously applied for restoration of such benefits.

6.  Despite the RO request, the appellant provided no copy of 
any previous letter she had received from VA, claiming that 
she had misplaced them.

7.  By April 1988 Administrative Decision, the RO determined 
that since there was "no solid evidence" to establish that 
forfeiture had ever been invoked against the appellant, 
restoration of her benefits was warranted, effective February 
1, 1987.

8.  In August 1988, the RO received information establishing 
that the appellant had previously forfeited her rights to VA 
benefits, including a copy of the May 1973 forfeiture 
decision.  

9.  After affording the appellant the opportunity to submit 
evidence and testify at a hearing, the RO retroactively 
terminated her VA death benefits, effective February 1, 1987.


CONCLUSION OF LAW

The appellant previously forfeited all rights, claims, and 
benefits under the laws administered by VA and termination of 
her VA death benefits, effective February 1, 1987, was in 
accordance with VA law and regulations.  38 U.S.C.A. §§ 5107, 
5112(b)(9) (West 1991); 38 C.F.R. §§ 3.500, 3.501, 3.901 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
became effective.  After reviewing the claims folder, the 
Board finds that VA has fully met all statutory and 
regulatory obligations to the appellant.

In that regard, the Board finds that VA has notified the 
appellant of the information and evidence needed to 
substantiate and complete this claim, including via January 
and October 2001 Statements of the Case, as well as the 
Board's May 2001 Remand.  See 38 U.S.C. §§ 5102 and 5103(West 
Supp. 2001).  Also, the Board notes that VA has a duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 U.S.C. § 5103A (West Supp. 
2001).  Review of the claims folder in this case reveals 
extensive development by the RO, dating back nearly 30 years, 
including at least two field examinations.  Moreover, the 
appellant has not identified any unobtained evidence that 
might aid in her claim or that might be pertinent to the 
bases of the denial of this claim.  In sum, the Board is 
unable to conceive of a reasonable avenue of development that 
has not yet been explored.  Thus, the Board finds that VA has 
fully met its duty to the appellant under VCAA.

As set forth in more detail below, the original claims folder 
was apparently lost and has subsequently been rebuilt.  It 
appears that some of the original documents relating to the 
appellant's claim were contained in the missing file; 
however, the reconstructed claims folder contains documents 
which provide a sufficient basis on which to decide this 
claim.  The Board recognizes its heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). 

I.  Factual Background

This case involves a very complex factual and procedural 
history.  The appellant was apparently awarded VA benefits as 
the unremarried surviving spouse of the veteran following his 
in-service death in February 1943.  Thereafter, her VA death 
benefits were terminated based on her November 1949 
remarriage.  

In March 1971, the appellant requested restoration of her VA 
death pension benefits.  In support thereof, she submitted a 
June 1972 statement claiming that she had not had a husband 
and wife relationship with any man since 1959.  In March 
1973, she denied that she was then married or living as if 
she were married.  After conducting an investigation, the RO 
determined that her statements in this regard were 
deliberately false, in light of the clear evidence that she 
had been in a marital relationship with another man since 
1945, that she had married him in November 1949, and that she 
had continued to live with him to the then present time.  

In May 1973, the Director of VA's Compensation and Pension 
Service decided that, beyond a reasonable doubt, the 
appellant had knowingly, intentionally, and deliberately made 
and/or submitted materially false and fraudulent statements 
and evidence in support of her claim for death benefits as 
the unremarried widow of the veteran in violation of 38 
U.S.C.A. § 6103(a) (formerly 38 U.S.C. § 3503(a)).  Thus, it 
was determined that she had forfeited all rights, claims, and 
benefits under the laws administered by VA.  She filed a 
Notice of Disagreement with the decision and was issued a 
Statement of the Case in September 1973.  However, she did 
not perfect an appeal within the applicable time period.  
Thus, that decision is final.  

In November 1979, the appellant sought revocation of the May 
1973 forfeiture decision, arguing that because her second 
husband had died, she was entitled to a restoration of VA 
pension benefits as the unremarried widow of the veteran.  At 
that time, the RO apparently discovered that the claims 
folder had been lost since the May 1973 forfeiture decision.  
In October 1980, the RO requested that she submit copies of 
pertinent documents in her possession, including the May 1973 
forfeiture decision.  

In December 1980, the appellant responded that she was unable 
to furnish any requested document as "I am not even aware of 
any forfeiture action done to my case."  She claimed that as 
far as she could remember, she had merely requested 
assistance from VA as the surviving spouse of the veteran 
and, as a result, "a VA Field investigator arrived to see 
me."  She stated that "I did not tell him [my husband and 
I] were separated, but only tried to inquire whether any help 
can be afforded me as a widow of a VA veteran."  She stated 
that "[a]fter that, I did not hear anything from your office 
again and I am not aware of any forfeiture action that may 
have been made against me."  In July 1981, the RO advised 
her that her claim for VA benefits had been denied as she had 
previously forfeited all rights and benefits to which she 
might have otherwise been entitled under VA law.  

In January 1987, the appellant again requested benefits as 
the unremarried widow of the veteran.  She indicated that her 
second husband had died in July 1979, and that she had never 
married again, nor lived with another man as his spouse.  
Thus, she claimed that she was "totally allowed" to receive 
VA benefits and requested revocation of the previous 
forfeiture decision.  

Still apparently not having located the missing claims 
folder, by March 1987 letter, the RO again requested that the 
appellant submit copies of pertinent documents in her 
possession, including copies of all letters from VA she had 
previously received.  She responded by submitting copies of 
correspondence from the RO, dated between February 1954 and 
April 1956, regarding death benefits for her children.  She 
submitted no document showing any indication that she had 
forfeited her VA benefits in 1973.  

In February 1988, the appellant submitted affidavits to the 
effect that she had married her second husband in December 
1955.  Also submitted was a death certificate showing that 
her second husband died in July 1979 from hypertension and a 
cerebral vascular attack.  In a March 1988 letter, she 
indicated that: 

I know and I understand that I did not apply for 
the restoration of my benefits since I have a 
second husband living with me.  However, my son due 
to suggestions of other people or neighbors that he 
can receive the pension benefits being a son of the 
late veteran because I have remarried, applied for 
this restoration of my pension for himself was the 
result why VA investigator came to my house while 
my second husband . . . was still alive.  And I 
have told everything about the truth, - I did not 
lie.  

Later that month, the RO requested a field examination to 
verify the appellant's marital status.  In the field 
examination request, the RO noted that the appellant's death 
benefits had been terminated due to her apparent remarriage, 
although they had no previous records because the original 
claims folder had been lost.  

In March 1988, the appellant was deposed under oath in 
connection with the field examination.  She stated that she 
had married the veteran in December 1933, and that they had 
four children together before his death in World War II.  She 
stated that she had married her second husband in 1955 and 
immediately informed VA, resulting in termination of her 
death benefits.  She stated that her second husband died in 
1979, and that she was now applying for restoration of VA 
death benefits.  When asked if she had ever filed any claim 
for VA benefits from 1970 to the present, she claimed that 
she had contacted the RO in 1979 after her second husband's 
death to inquire about benefits, but never heard anything 
because the RO failed to reply to her letters.  She claimed 
that she did not pursue the claim.  

In an April 1988 Administrative Decision, the RO noted that 
the claims folder had been lost and that they were unable to 
establish that forfeiture had ever been invoked against the 
appellant.  The RO concluded that, since there was no solid 
evidence to establish that forfeiture had ever been invoked 
against her, restoration of her benefits was warranted, 
effective February 1, 1987.

In August 1988, the RO received a letter from an acquaintance 
of the appellant confirming that the appellant had previously 
forfeited her rights to VA benefits.  Attached to the letter 
was a copy of the May 1973 decision of the Director of the 
Compensation and Pension Service finding that the appellant 
had knowingly made materially false statements in support of 
her claim for death benefits as the unremarried widow of the 
veteran in violation of 38 U.S.C.A. § 6103(a).  Also attached 
was a copy of the February 1971 letter, bearing the 
appellant's signature, in which she requested restoration of 
her pension benefits and claimed that she was not married or 
living with another man.  

On receipt of this information, the RO contacted the 
appellant by September 1988 letter and notified her that they 
proposed to terminate her death benefits.  She was advised 
that as forfeiture had been invoked against her in May 1973, 
she was not entitled to a resumption of VA benefits.  The RO 
further advised the appellant that she had the right to 
submit evidence to show that the proposed termination should 
not take place, to attend a personal hearing, and to be 
represented without charge.  

In September 1988, the appellant responded that she was 
"puzzled" by the RO letter, claiming the "true fact" was 
that she had never claimed entitlement to VA benefits until 
the death of her second husband.  Rather, she persisted in 
her assertion that her son, without her knowledge, had 
applied for those benefits.  She indicated that "[i]n the 
event that there is a claim file showing myself as the one 
claiming, surely chances are my signatures is copied or 
forged."  She emphasized that she was a devout Catholic and 
that "what I am doing is sacredly correct."  In support of 
her account, she submitted a letter from her son asking the 
RO not to "blame [the appellant] about all this 
foolishness."  He stated that, under pressure from a 
"claims fixer," he had submitted the application for death 
pension benefits without his mother's knowledge.  Thereafter, 
the RO notified the appellant that her death benefits had 
been retroactively terminated, effective February 1, 1987.  

In February and March 1989, the appellant submitted a Notice 
of Disagreement with the RO determination.  As noted in 
detail in the Board's May 2001 Remand, however, the RO did 
not immediately issue a Statement of the Case and the 
appellant thereafter contacted the RO on numerous occasions, 
requesting restoration of her death benefits.  Specifically, 
she claimed that she had never requested resumption of her VA 
benefits during the lifetime of her second husband.  Rather, 
she claimed that another individual, alternatively her son or 
a claims fixer, had filed the 1971 claim for resumption of VA 
benefits.  By letter in August 1990, January and May 1993, 
and April 1998, the RO notified the appellant that she had 
forfeited all rights, claims, and benefits to which she might 
have otherwise been entitled under VA law, and that there was 
no basis for taking further action on her claim.  

In October 1998, the appellant again requested restoration of 
her death benefits.  In support of her claim, she submitted a 
copy of the death certificate of her second husband.  By 
November 1998 determination, the RO advised her that in the 
May 1973 forfeiture decision, it was determined that she had 
deliberately presented false evidence to VA regarding her 
marital status for the purpose of establishing entitlement to 
benefits as the unremarried widow of the veteran.  She was 
advised that in order for her claim to be reopened, she had 
to submit new and material evidence.  The RO determined that 
the evidence she had submitted was not sufficient to reopen 
her claim.  

The RO accepted a December 1998 letter from the appellant as 
Notice of Disagreement with its November 1998 determination.  
After the RO issued a Statement of the Case, the appellant 
submitted a VA Form 9 on which she maintained that she was 
entitled to restoration of her VA benefits.  

In an August 2000 statement to the Board, the appellant 
indicated that the May 1973 forfeiture decision was the 
"aftermath" of her innocent cooperation with a "claims 
fixer."  As a result of that decision, she indicated that 
she understood the "grave error" she had made.  Out of 
respect for the forfeiture decision, and because she was a 
"respecter of law and order," she stated that she displayed 
"total and unconditional disavowal in applying for 
resumption of benefits."  Rather, she stated that her son, 
without her knowledge, had submitted the 1971 claim which 
contained the false statements regarding her marital status.  
Thus, she argued that her son, not her, had committed fraud 
and that she should not be penalized for his false 
statements.  Attached to her statement were several 
affidavits, including one from her son, supporting this 
version of the events. 

As noted in its May 2001 Remand, the Board determined that 
under the unique facts above, the action on appeal was the 
January 1989 RO termination of the appellant's VA death 
benefits.  Pursuant to the Board's remand, the RO 
readjudicated the appellant's claim on the merits.  In an 
October 2001 Supplemental Statement of the Case, she was 
advised that the denial of her claim had been continued.

II.  Law and Regulations

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except laws 
pertaining to insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  38 U.S.C.A. § 6103.  The language of section 6103 
plainly states that a person who commits fraud in connection 
with his or her claim or award of benefits, loses all rights, 
claims, and benefits.  Trilles v. West, 13 Vet. App. 314, 322 
(2000).

Fraud is defined by VA regulation as an act committed when a 
person knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the VA (except laws relating 
to insurance benefits).  Any person who commits fraud 
forfeits all rights to benefits under all laws administered 
by the VA other than laws relating to insurance benefits.  
38 C.F.R. § 3.901.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a declaration of forfeiture may be revoked upon the 
presentment of new and material evidence or revised based on 
a finding of clear and unmistakable error in the original 
forfeiture decision.  Trilles, supra.  

The authority for assigning an effective date for a reduction 
or discontinuance by reason of an erroneous award based on an 
act of commission or omission by the beneficiary, or with 
beneficiary's knowledge, is found in 38 U.S.C.A. § 
5112(b)(9).  See also 38 C.F.R. § 3.500 (2001).  That 
provision provides that the effective date of a reduction or 
discontinuance of compensation, dependency and indemnity 
compensation, or pension by reason of an erroneous award 
based on an act of commission or omission by the beneficiary, 
or with the beneficiary's knowledge, shall be the effective 
date of the award.

The Court has held that this statutory provision is 
applicable to cases where an erroneous award has been based 
upon a fraudulent commission or omission by the payee.  See 
Ventigan v. Brown, 9 Vet. App. 34 (1996) (upholding Board 
severance of service connection for the veteran's cause of 
death where award was based on the submission of a patently 
false death certificate by the appellant (payee)); see also 
Jordan v. Brown, 10 Vet. App. 171 (1997).

III.  Analysis

After careful review of the facts in this case, the Board 
finds that the evidence of record clearly establishes, beyond 
any semblance of doubt, that the appellant committed fraud by 
obtaining restoration of her VA death benefits, effective 
February 1, 1987, through the use of false representations 
and the intentional concealment of relevant facts.  

Specifically, the record clearly shows that, in May 1973, the 
Director of VA's Compensation and Pension Service decided 
that, beyond a reasonable doubt, the appellant had knowingly, 
intentionally, and deliberately made and/or submitted 
materially false and fraudulent statements and evidence in 
support of her 1971 claim for death benefits as the 
unremarried widow of the veteran in violation of 38 U.S.C.A. 
§ 6103(a) (formerly 38 U.S.C. § 3503(a)).  Thus, it was 
determined that she had forfeited all rights, claims, and 
benefits under the laws administered by VA.  The appellant 
received notification of this decision, as she apparently 
filed a Notice of Disagreement shortly thereafter.  

In January 1987, the appellant again requested benefits as 
the unremarried widow of the veteran.  However, when the RO 
thereafter asked her to submit copies of all pertinent 
documents in her possession, including copies of all letters 
from VA she had previously received, she submitted only 
irrelevant documents.  She submitted no documents showing any 
indication that she had forfeited her VA benefits in 1973.  
She also submitted several statements, including a July 1987 
statement, in which she claimed that she had "misplaced" 
her other VA letters.  

The appellant further submitted false statements to the 
effect that the reason her VA benefits had been previously 
terminated was because she had remarried, not because she had 
lied in connection with a previous application to restore her 
VA benefits.  In fact, on several occasions, she specifically 
denied that she had ever applied for restoration of her VA 
benefits and she specifically denied that she had ever lied 
in order to obtain benefits from VA.  For example, in a 
February 1988 statement, she indicated that "I had never 
attempted to apply [for restoration of VA benefits] during my 
late second husband's lifetime.  Since I know that I have a 
husband living with me and legally remarried to him, I 
refrain from applying for it."  Also, in March 1988, when 
the appellant was deposed under oath in the course of a field 
investigation, she claimed that she had no reply letters from 
VA dated earlier than 1987.  She further claimed, again under 
oath, that she had never applied for restoration of her VA 
death benefits during the lifetime of her second husband.  

Obviously, based on the facts of this case, the appellant's 
assertions in this regard are utterly false.  Rather, the 
record clearly shows that she did, in fact, apply for 
restoration of her VA death benefits during the lifetime of 
her second husband.  The basis for the May 1973 forfeiture 
decision was, of course, the fact that she knowingly made 
false statements in support of that claim.  Upon learning 
that the RO had lost documentation of that forfeiture 
decision, however, the appellant clearly took advantage of 
the situation.  She knowingly submitted several statements to 
the RO in which she falsely claimed that she had not applied 
for restoration of her VA benefits during her second 
husband's lifetime and disavowed all knowledge of the 
previous forfeiture decision.  She also claimed that she had 
"misplaced" relevant VA documents.  

The Board finds that the appellant's actions in this regard 
fall squarely within the definition of fraud set forth in 
38 C.F.R. § 3.901.  Again, it is clear that she knowingly 
made false statements in an attempt to obtain VA benefits to 
which she was not entitled.  Moreover, she fraudulently 
withheld relevant documents and information in her control 
regarding the May 1973 forfeiture decision.  

Thus, when the RO received confirmation that the appellant 
had, despite her previous claims to the contrary, previously 
forfeited her VA benefits, it properly terminated them.  As 
noted, the effective date for reduction or discontinuance by 
reason of an erroneous award based on an act of commission or 
omission by the beneficiary, or with beneficiary's knowledge, 
shall be the effective date of the award.  38 U.S.C.A. § 
5112(b)(9) (West 1991); 38 C.F.R. § 3.500 (2001).  Thus, the 
RO properly terminated her death pension benefits, effective 
February 1, 1987.  See Ventigan, 9 Vet. App. at 36.  


ORDER

The appellant's claim for restoration of her VA death 
benefits is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

